DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to claim 1 is Koefod (US 9,309,449 B2, cited in the previous office action)(“Koefod” hereinafter).  Koefod teaches a de-icing composition (see Koefod at C2 L38-39 teaching a deicer composition comprising a liquid deicing agent and additives, and see Koefod at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer),
the de-icing composition comprising: 
a solvent comprising water (see Koefod at C3 L56-58 teaching that the deicing salt can be mixed with water to form an aqueous solution referred to as a liquid deicing agent); 
a salt component in a total concentration greater than the solubility of the salt component in water at a temperature in a range from 0° F to 40° F (see Koefod at C3 L19-20 teaching an embodiment wherein that the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, wherein the mixing of the liquid deicing agent with the solid deicing agent is taken to meet the claimed limitation because the solution contains more undissolved salt, thus, the total concentration of the salt component would necessarily be greater that than the solubility of the salt in water within the temperature range as claimed), wherein:   
a first portion of the salt component is not dissolved in the solvent (see Koefod at C3 L19-20 teaching an embodiment, wherein the liquid deicing agent and additives for a pre-wetting agent that is mixed with the solid deicing agent to form a pre-wetted deicer, 
a suspending agent (see Koefod at C2 L40-41 teaching that the deicer composition can include a combination of additives such as a viscosifying additive such as xanthan gum is featured in the list, which is taken to meet the claimed suspending agent).

However, Koefod does not explicitly teach that i) the de-icing composition being a suspension, and ii) the first portion of the salt component comprises particles with an effective diameter less than 500 µm, and there are no prior art references that provide adequate teachings or apparent reason that would lead the person of ordinary skill to modify the de-icing composition of Koefod as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735